                                              .   K25-




James E. Johnson                                                                        KimberlyJoyce
                                    THE ClTi/ OF NEW YORK
Corporation Counsel                                                                      Senior Counsel
                                  LAW DEPARTMENT                                  phone: (212) 356-2650
                                       100 CHURCH STREET                            fax:(212) 356-3509
                                                                                   kjoyce@law. nyc. gov
                                      NEWYORK,N.Y. 10007


Febmaryl8, 2020

Joseph A. Marutollo
DeputyChief, Civil Division
Chief, Immigration Litigation
United StatesAttorney's Office
Eastern District of New York
271-A CadmanPlazaEast, 7th Floor
Brooklyn, NewYork 11201

        RE: DHSImmigrationEnforcement SubpoenaNo. ERO-ENF-NYC-202000005
                                  (Romero Ramirez-Macias)


Dear Mr. Marutollo:

        As indicated in New York City's letter to U. S. Immigration and Customs Enforcement
Field Office Director Decker on January 31, 2020, we have grave concerns that the four
subpoenas issued by ICE lack a legitimate purpose, and ,are instead a political stunt intended to
exploit tragic circumstances and intimidate the City of New York into changing its laws and
policies concerning the health and safety of New Yorkers and their b-ust in government. Our
concerns have only grown stronger since similar tactics have been taken by the federal
government againstConnecticut , Denver, andSanDiego .
       While the City maintains these concerns, we have reviewed the unique circumstances in
this matter, and will famishresponsive records and information in this matter that is within our
possessionandcontrol.




1h    s://www.ice. ov/news/releases/ice-issues-sub oenas-obtain-infonnation-refused-under-
connecticuts-sanctu   - olicies
2h s://www.ice. ov/news/releases/ice-sub oenas-infonnation-re uested-under-califomia-
sanctuar - olicies
       In the interest of working with the U. S. Attorney's Office to resolve this specific case,
andwithout concedingany facts or legal arguments put forwardin the Orderto ShowCause, the
City is producing documents totaling 2 pages including (1) the arraignment and classification
risk (ACR) screening form for Romero Ramirez-Macias, and (2) the U. S. ICE facsimile cover
sheet dated November 14, 2019. The City cannot verify the accuracy of all of the information
provided on the ACR to the extent it is self-reported information. Non-responsive information
has been redacted.

        The documents containthe followingresponsive infonnation:

        .       Home Address: included on the ACR
        .
                EmploymentAddress: Noneprovided
        .
                CountryofBirth: includedon the ACRas "Nativity "
                PlaceofBirth: "Nativity"is the only available information
               Age: included on the ACR as DOB
               Identification Documents (i. e. driver license number and state, foreign
               identification card number and country, passport number and country): Arone
               provided
               Bond Infonnation to include the obligor name and address: None, as he was
               ROR'd
        .
               Federal BureauofInvestigationNumber: includedon the ICEfax cover sheet
        .
               Emergency Contact address and phone number: included on the ACR (no street
               address or zip provided - city and state only; phone number was provided)
        .      Copiesofall identificationdocuments: Noneprovided

     In response to the request for documents that show the criminal charge relating to
Romero Ramirez-Macias where the arrest date was October 23, 2019, and the charge was Crim.
Possession Controlled Substance-1: Narcotic Drug 80ozs or More, under docket # CR-034068-
19QN:

        .       Arrest Date: included on the ACR
        .
                The Department of Correction is not in possession of any documents showing a
                charge of Crim. Possession Controlled Substance-1: Narcotic Drug 80ozs or
                More, under docket #CR-030453-19QN. Explanation: Ramirez-Macias was
                arraigned under docket # CR-034068-19NY, not docket # CR-034068-19QN.

        The enclosed production represents the entirety of responsive records and thus fully
satisfies this matter.
JAMESE. JOHNSON
Corporation Counsel ofthe
 City of New York
Attorney for Respondents
100 Church Street, Room 6-232
NewYork, NewYork 10007
(212) 356-2650 -


By:
      KimberJ^ . Jo e
      Senior (Serfnsel
